               Case 2:20-cv-00738-TSZ Document 33 Filed 12/01/20 Page 1 of 4




 1                                                                   The Honorable Thomas S. Zilly
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12                             UNITED STATES DISTRICT COURT
13                       WESTERN DISTRICT OF WASHINGTON AT SEATTLE
14
15   NINTENDO OF AMERICA INC.,
16                                                       NO. 2:20-cv-00738-TSZ
17                       Plaintiff,
18                                                       DECLARATION OF ALISON I. STEIN
19            v.
20
21   DOES 1-20, d/b/a, ANXCHIP.COM,
22   AXIOGAME.COM, FLASHCARDA.COM,
23   MOD3DSCARDS.COM, NX-CARD.COM,
24   SXFLASHCARD.COM, TXSWITCH.COM,
25   and USACHIPSS.COM,
26
27                       Defendants.
28
29
30
31           I hereby declare that, on December 1, 2020, I emailed Defendants in the above-captioned
32
33   matter the Court’s Order Granting Plaintiff’s Supplemental Motion to Enforce Judgment and
34
35   Permanent Injunction (the “Order”). See Dkt. 32, ¶ 5. I emailed the Order to the following
36
37   addresses:
38
39
40    Defendant                   Associated Email Addresses
41    Anxchip.com                     sales@anxchip.com
42    (now Lowbr.com)                 pw-eef7316e3dab65ef3bf48d017150bd81@privacyguardian.org
43                                    9f933c74bc1b4a9a96d1f81c89092007.protect@whoisguard.com
44                                    abuse@cloudflare.com
45                                    abuse@namecheap.com


     -1                                                            GORDON      600 University Street
     No. 2:20-cv-00738                                              TILDEN     Suite 2915
                                                                   THOMAS      Seattle, WA 98101
                                                                  CORDELL      206.467.6477
               Case 2:20-cv-00738-TSZ Document 33 Filed 12/01/20 Page 2 of 4




 1                                 support@mail.whoisguard.com
 2
 3    Axiogame.com                 sales@axiogame.com
 4                                 service@wintopay.com
 5                                 1603813102@qq.com
 6                                 contact@privacyprotect.org
 7                                 abuse-contact@publicdomainregistry.com
 8
 9    Flashcarda.com               admin@flashcarda.com
10    (now Materpl.com)            9f933c74bc1b4a9a96d1f81c89092007.protect@whoisguard.com
11                                 abuse@cloudflare.com
12                                 abuse@namecheap.com
13                                 support@mail.whoisguard.com
14
15    Mod3dscards.com              admin@mod3dscard.com
16    (now Brujoon.com)            yellanna@yahoo.com
17                                 pw-9858d211ecf65d5b74c4d6d1d29acc7c@privacyguardian.org
18                                 dabdd50dcc9c47c2976c659c23741615.protect@whoisguard.com
19                                 abuse@cloudflare.com
20                                 abuse@namecheap.com
21                                 support@mail.whoisguard.com
22
      Nx-card.com                  admin@nx-card.com
23    (now Agresu.com)             12508e0218f046f787f411e2a92c8ddc.protect@whoisguard.com
24
                                   abuse@cloudflare.com
25
                                   abuse@namecheap.com
26                                 support@mail.whoisguard.com
27
28    Sxflashcard.com              spielking@outlook.com
29                                 qiumin2019@yeah.net
30                                 sxflashcard@163.com
31                                 sxflashcard.com@domainsbyproxy.com
32                                 abuse@godaddy.com
33
34    Txswitch.com                 noreply@notice.mailzh.com
      (now Stxwitch.com)           teamxecutersx@163.com
35
36                                 txswitch.com@domainsbyproxy.com
37                                 abuse@godaddy.com
38                                 txswitch@outlook.com
39    Usachipss.com                admin@usachipss.com
40    (now Nerged.com)             pw-4a6563c6dcb030493c219c6c14125e65@privacyguardian.org
41                                 3dc9efc662604c7fa57e2936b15909ed.protect@whoisguard.com
42                                 abuse@cloudflare.com
43                                 abuse@namecheap.com
44                                 support@mail.whoisguard.com
45


     -2                                                        GORDON        600 University Street
     No. 2:20-cv-00738                                          TILDEN       Suite 2915
                                                               THOMAS        Seattle, WA 98101
                                                              CORDELL        206.467.6477
               Case 2:20-cv-00738-TSZ Document 33 Filed 12/01/20 Page 3 of 4




 1
 2
 3           I declare under penalty of perjury that following is true and correct.
 4
 5                                                 __________/s/ Alison I. Stein___________
 6                                                              Alison I. Stein
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42
43
44
45


     -3                                                                GORDON         600 University Street
     No. 2:20-cv-00738                                                  TILDEN        Suite 2915
                                                                       THOMAS         Seattle, WA 98101
                                                                      CORDELL         206.467.6477
               Case 2:20-cv-00738-TSZ Document 33 Filed 12/01/20 Page 4 of 4




 1           DATED this 1st day of December, 2020.
 2
 3                                         GORDON TILDEN THOMAS & CORDELL LLP
 4                                         Attorneys for Plaintiff
 5
 6                                         By    /s/ Michael Rosenberger
 7                                              Michael Rosenberger, WSBA #17730
 8                                              Michael P. Brown, WSBA #45618
 9                                              600 University Street, Suite 2915
10                                              Seattle, WA 98101
11                                              Tel: 206.467.6477
12                                              mrosenberger@gordontilden.com
13                                              mbrown@gordontilden.com
14
15
16                                         JENNER & BLOCK LLP
17                                         Attorneys for Plaintiff
18
                                           By    /s/ Alison I. Stein
19
                                                Alison I. Stein, Admitted Pro Hac Vice
20
                                                Cayman C. Mitchell, Admitted Pro Hac Vice
21
                                                919 Third Avenue, 38th Floor
22
                                                New York, NY 10022
23
                                                Tel: 212.891.1600
24
                                                astein@jenner.com
25
                                                cmitchell@jenner.com
26
27
                                                Christopher S. Lindsay, Admitted Pro Hac Vice
28
                                                633 West 5th Street, Suite 3600
29
                                                Los Angeles, CA 90071
30
                                                Tel: 213.239.5100
31
                                                clindsay@jenner.com
32
33
34
35
36
37
38
39
40
41
42
43
44
45


     -4                                                         GORDON     600 University Street
     No. 2:20-cv-00738                                           TILDEN    Suite 2915
                                                                THOMAS     Seattle, WA 98101
                                                               CORDELL     206.467.6477
